Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the instant claims of a reactor system are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,3,4,8,9,11,12,13,14,16,18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, “the nano-active properties” is indefinite as it lacks proper antecedent basis in the claims.
In claim 3, “the externally heated preheater stage” is indefinite as it lacks proper antecedence.
In claim 4, “using flameless combustion systems, including regenerative burners” is indefinite as to the metes and bounds of this language; it appears that --with flameless combustion including regenerative burners--  was intended.
In claims 8,9,13, “the input particles” lacks antecedence; it appears that  --the input precursor powder--  was intended.
In claim 8, “the materials” is indefinite as to what material this refers to.
In claim 11, “the mean particle size of the hot powder product is less than 10%” is indefinite because % is not a unit for particle size.
In claim 12, “MgO.CaCO3” and “MgO.CaO” are indefinite; it appears that            --MgO•CaO3--  and  --MgO•CaO--  was intended.
In claim 14, “the ground material” is indefinite as it lacks proper antecedence.
In claim 16, “the calciner reactor stage” is indefinite as it lacks proper antecedence.
In claim 16, “dolime” is indefinite; it appears  --dolomite--  was intended.
In claim 16, “the reduction reaction” is indefinite as it lacks proper antecedence.
In claim 18, “the calcined materials” is indefinite as it lacks proper antecedence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Horley ‘727.
Horley teaches or at least suggests the instantly claimed reactor system of passing ground input powder downwardly by gravity into a reactor as shown in Fig. 2 in a first stage (204) and is externally heated to a calcination temperature and then in a lower part of (204) volatile constituents in a gas stream are removed then passed to a processing reactor (206) to change the gas stream composition and produce hot powder by nano-activity of the first powder (see [0075], lines 4-10) and then a powder ejector (210) to eject the powder.  The dependent claims are known from Horley or would have been obvious to one skilled in the art because they are well known in the art.  Also see claim 16 and claim 26 of Horley as well as [0056], [0081].


Claims 1-18 are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sceats ‘222.
Sceats teaches or at least suggests the instantly claimed reactor system of passing ground input powder downwardly by gravity into a reactor as shown (col. 3, lines 36-43) in a first stage and is externally heated to a calcination temperature and then in a lower part of (Fig. 1, 106 and top part of calciner 104) volatile constituents in a gas stream are removed then passed to a processing reactor (col. 8, lines 40-44) to change the gas stream composition and produce hot powder by nano-activity of the first powder and then a powder ejector (130 of Fig. 1) to eject the nano-active powder (col. 4, lines 12-13).  The dependent claims are known from Sceats or would have been obvious to one skilled in the art because they are well known in the art.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Bos whose telephone number is (571)272-1350. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. BOS
Primary Examiner
Art Unit 1736



/STEVEN J BOS/Primary Examiner, Art Unit 1736